     Case: 1:20-cv-00248-TSB-SKB Doc #: 4 Filed: 05/08/20 Page: 1 of 2 PAGEID #: 52




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

    ALONZO JOHNSON, JR.,                         :       Case No. 1:20-cv-248
                                                 :
          Plaintiff,                             :       Judge Timothy S. Black
                                                 :
    vs.                                          :       Magistrate Judge Stephanie K.
                                                 :       Bowman
    UNITED STATES CONGRESS,                      :
                                                 :
           Defendant.                            :

                          DECISION AND ENTRY
              ADOPTING THE REPORT AND RECOMMENDATION OF
               THE UNITED STATES MAGISTRATE JUDGE (Doc. 2)

          This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings and, on April 6, 2020, submitted a Report and

Recommendation, recommending that the Court deny Plaintiff’s motion to proceed in

forma pauperis, because Plaintiff has violated 28 U.S.C. § 1915(g)’s three strikes rule.

(Doc. 2). Plaintiff has filed untimely objections.1 (Doc. 3).


1
  Plaintiff’s objections are not well-taken. Plaintiff appears to argue that, regardless of whether
he has violated 28 U.S.C. § 1915(g)’s three strikes rule, the Court should allow him to proceed in
forma pauperis, because he is in imminent danger of physical injury. (Doc. 3 at 1–2). 28 U.S.C.
§ 1915(g) does contain a “safety valve,” which allows a plaintiff to file a complaint in forma
pauperis, when the plaintiff faces imminent danger. Bloodworth v. Mohr, No. 1:16-cv-1049,
2016 WL 6829647, at *2 (S.D. Ohio Nov. 21, 2016) (citation omitted). However, as the
Magistrate Judge has already explained, Plaintiff does not qualify for the “imminent danger”
exception. (Doc. 2 at 3). Plaintiff’s complaint does not contain any particular allegations,
showing that Plaintiff faces any impending harm. (Id.; see also Doc. 1-1). And, while Plaintiff’s
objections contain the conclusory assertion that Plaintiff has faced both police “brutali[zation]”
and other harms in the past, (Doc. 3 at 2), a plaintiff’s conclusory assertion that he has “faced
danger in the past is insufficient to invoke the [‘imminent danger’] exception.” Rittner v. Kinder,
290 F. App’x 796, 797 (6th Cir. 2008). Plaintiff’s objections are overruled.
  Case: 1:20-cv-00248-TSB-SKB Doc #: 4 Filed: 05/08/20 Page: 2 of 2 PAGEID #: 53




        As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation should be and is hereby adopted in its entirety.

        Accordingly:

        1.      The Report and Recommendation (Doc. 2) is ADOPTED in its entirety;

        2.      Plaintiff’s objections (Doc. 3) are OVERRULED in their entirety;

        3.      Plaintiff’s motion to proceed in forma pauperis (Doc. 1) is DENIED;

        4.      Within thirty (30) days of the date of this Order, Plaintiff SHALL pay the
                full $400 fee ($350 filing fee plus $50 administrative fee) required to
                commence this action;

        5.      Plaintiff SHALL take notice that his failure to pay the full $400 fee within
                thirty (30) days of the date of this Order will result in the dismissal of his
                action; and

        6.      Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that an appeal
                of this Order would not be taken in good faith and, therefore, this Court
                DENIES Plaintiff leave to appeal in forma pauperis.

        IT IS SO ORDERED.

Date:        5/8/2020                                             s/Timothy S. Black
                                                               Timothy S. Black
                                                               United States District Judge




                                               2
